DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 24OCT2022 has been entered.
Response to Arguments
The Amendment filed 24OCT2022 has been entered. No new matter has been entered. Applicant's arguments filed 24OCT2022 have been fully considered but they are not persuasive.
Regarding GREENFIELD, concentration by evaporation is a basic technique, which may be found in standard chemical engineering textbooks. See e.g. concentrate definition:
Concentrate 1.  The action of intensifying the purity or strength of a material, such as by the action of adding or removing a substance. For example, a solution of salt water can be concentrated by the evaporation of the water.
The fact that the teachings of GREENFIELD can be applied to multiple applications does not limit its use in an obviousness analysis.
Regarding STANFORD, the reference does not just “happens to mention fertilizer”. Its purpose is to reduce corrosion of concentrated fertilizer solutions (C1/L10-15). The stock solutions used in STANFORD contain a significant amount of urea, nearly as much as ammonium nitrate (C2/L13), which may be of any quantity (C1/L56-59). STANDFORD is used as teaching a concentrated urea solution of more than 20 g/N (in urea)/L.
Regarding PORTLAND CEMENT, a pH of >= 11 is taught in the abstract, which is of overlapping range of more than 12 (>= 11 includes 11 and also 12 or more). There is no significant technical difference between a pH of e.g. 11.5 vs a pH of 12.5. Both pH values are capable of preserving nitrogen by sterilizing the solution and inhibiting urease. Note that enzymes (such as urease) have a normal pH range of activity, and would be expected to not have activity at a high pH. See also MUCK Fig. 4 inferring no urease activity past about pH of 9.
Regarding evaporation of urea, urea is a solid at room temperature. Evaporation of a urea solution will concentrate urea up to the point where it is no longer a solution. See also PERMAN P3/last paragraph. Furthermore PORTLAND CEMENT teaches conserving almost all of the nitrogen.
Regarding the concentration of SHAM, in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). "[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness." In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). See also In re Harris, 409 F.3d 1339, 74 USPQ2d 1951 (Fed. Cir. 2005). Generally, differences in concentration […] will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration […] is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). MPEP 2144.05.I and II.
It is obvious to one having ordinary skill in the art through routine experimentation to find the optimum concentration of SHAM to effectively inhibit urease activity.
Claim Objections
Claim 1 line(s) 5 “the pH” should be corrected to - - [[the]] a pH - -.
Claim 24 line(s) 11, “total Kjeldhal nitrogen (TKN)” should be corrected to - - total Kjeldahl nitrogen - -. Appropriate correction is required.
Claim 28 line(s) 1 “the pH” should be corrected to - - [[the]] a pH - -.
Claim 29 line(s) 2 “the pH” should be corrected to - - [[the]] a pH - -.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 23 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claim 23, the claim is dependent on canceled claim 18 and therefore the claim scope cannot be ascertained. Perhaps the Applicant intended claim 23 to be dependent on newly added claim 29.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4,10-11,16,23,29 are rejected under 35 U.S.C. 103 as being unpatentable over PORTLAND CEMENT (FR 2371399) in view of GREENFIELD (US 3898134) and STANFORD (US 3033670).
Regarding claims 1,10-11,29, PORTLAND CEMENT teaches base treatment of slurry from animal rearing units - for prodn. of fertiliser or animal feed additive (title, Figs. see translation) including a method for preserving nitrogen from a waste matter (e.g. urine; abstract) collected from a mammal (e.g. pig; abstract), the method comprising:
inhibiting urease activity in the waste matter from the mammal by e.g. adjusting the pH of the waste matter to greater than e.g. 11 (abstract), which overlaps the claimed range of greater than 12 and therefore establishes a case of prima facie obviousness. See MPEP 2144.05 I. It would have been obvious to one of ordinary skill in the art to select the instantly claimed range from the prior art range because prior art teaches the same utility over the selected range;
separating (e.g. Fig. 1 #7) the urease-activity inhibited waste matter to obtain a liquid fraction of the waste matter from the mammal, said liquid fraction being a urea rich liquid fraction (e.g. Fig. 1 #8; the liquid urine contains urea; P3/L82; P11/L454-455) which results in at least 70% w/V of the urea in the collected waste matter is retained in the urea-rich liquid fraction of the waste matter (P7/L275-278);
allowing the liquid fraction to settle (e.g. Fig. 1 #13) to provide a supernatant (Fig. 1 #16) and a sediment (Fig. 1 #14; P7/L262-264; P12/L458-460); and,
storing the resulting urea fraction, wherein the resulting urea fraction contains more than 85% of the initial nitrogen in urea (nearly all the nitrogen has been preserved; P7/L275-278).
PORTLAND CEMENT teaches a concentrated liquid fertilizer (P7/L273), but does not teach feeding the supernatant to an evaporating unit.
However, GREENFIELD teaches process and apparatus for recovering clean water and solids from dilute, aqueous, solids containing solutions or dispersions (title, Figs.), which may be a fertilizer product (C4/L40-43) from animal wastes (C4/L39) including subjecting a dilute aqueous solution to an evaporating step (first stage concentrating evaporator, Fig. 1 #16), wherein the evaporating step takes place at a pressure below atmospheric pressure (C7/L9-13). GREENFIELD teaches low-pressure evaporation, which is known to be energy efficient for concentrating aqueous streams (abstract; C1/L58-62).
Therefore, at the time the invention was filed, it would have been obvious to one of ordinary skill in the art to combine/modify the process of PORTLAND CEMENT with an evaporation step of GREENFIELD in order to produce a concentrated liquid urea product economically. The references are combinable, because they are in the same technological environment of treating wastes. See MPEP 2141 III (A) and (G).
Furthermore, as PORTLAND CEMENT is making a concentrated liquid fertilizer (P7/L273), one having ordinary skill in the art would expect the concentration of nitrogen of the concentrated liquid fertilizer to be at least 20 g N/L (determined by using a standard measurement test). STANFORD teaches that it is known and popular in the art to provide for a concentrated aqueous fertilizer solution comprising at least 20% of nitrogen in the form of e.g. urea, which has several advantages such as a high nitrogen content, ease of application, and does not require storage in a pressure vessel (C1/L16-28). See also C2/L11-13 for an example of a liquid fertilizer composition comprising 35.4% urea.
Therefore it is obvious to one having ordinary skill in the art to optimize the evaporating step to provide a urea fraction having a urea concentration of at least 20% g N (in urea)/L for the purpose of providing a concentrated liquid fertilizer with a desired concentration of urea. Note that one may evaporate the solution as much or as little as desired to obtain the required concentration of urea.
Regarding claims 2,16,23, GREENFIELD teaches the pressure is about 2 inches Hg (~7 kPa; C8/L13-15), which anticipates the claimed range of between 1 and 20 kPa (or 2-10 kPa).
Regarding claim 3, the combination of references teaches and/or suggests the evaporating step provides the urea fraction (PORTLAND CEMENT Fig. 1 #16; see also GREENFIELD Fig. 1 #14; C8/L44-47) and a condensate fraction (GREENFIELD Fig. 1 #26; C8/L26-32), the condensate fraction comprising unclean water obtained from waste matter (condensate evaporated from urine would not be clean).
Regarding claim 4, PORTLAND CEMENT teaches the liquid fraction of the waste matter is provided by a method comprising the steps of:
collecting the waste matter from the mammal (sump, Fig. 1 #3);
then inhibiting urease activity in the collected waste matter (Fig. 1 #5; abstract; P4/L162-P5/L175); and
then separating (Fig. 1 #7) the urease-activity inhibited waste matter to provide the urea-rich liquid fraction and a urea-lean fraction.
Claims 8,12 are rejected under 35 U.S.C. 103 as being unpatentable over PORTLAND CEMENT (FR 2371399) in view of GREENFIELD (US 3898134), STANFORD (US 3033670), and RAWLUK et. al. “Ammonia volatilization from soils fertilized with urea and varying rates of urease inhibitor NBPT” 2001.
Regarding claims 8,12, PORTLAND CEMENT does not teach adding N-(n-butyl) thiophosphoric triamide (NBPT). However, RAWLUK teaches ammonia volatilization from soils fertilized with urea and varying rates of urease inhibitor NBPT (title) and that ammonia loss was reduced up to 96% by addition of NBPT (abstract). NBPT is a urease inhibitor known in the art.
Therefore, at the time the invention was filed, it would have been obvious to one of ordinary skill in the art to modify the process of PORTLAND CEMENT to add NBPT as taught by RAWLUK in order to further limit urease activity. The references are combinable, because they are in the same technological environment of fertilizer technology. See MPEP 2141 III (A) and (G).
Regarding the combination of adjusting the pH and adding NBPT, it has been held that “the idea of combining equivalents flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980). MPEP 2144.06.I.
Claims 13,30 are rejected under 35 U.S.C. 103 as being unpatentable over PORTLAND CEMENT (FR 2371399) in view of GREENFIELD (US 3898134), STANFORD (US 3033670), and MARTIN (US 20150197433).
Regarding claims 13,30, PORTLAND CEMENT teaches inhibiting urease activity by adjusting the pH to sterilize the waste matter and devoid urease enzymes produced by microorganisms (abstract; P3/L81-90). PORTLAND CEMENT does not teach the urease activity is inhibited by adding salicylhydroxamic acid. However, MARTIN teaches compositions and methods for treating toilets (title, Figs.) including a urease-inhibitor of salicylhydroxamic acid (SHAM), which is also known to be a biocide (par. [0001,0015,0033]).
The amount of acid added is 20-2000 ppm (mg/L; par. [0007]) and overlaps the instantly claimed range of 45-55 mg/L and therefore establishes a case of prima facie obviousness. See MPEP 2144.05 I. It would have been obvious to one of ordinary skill in the art to select the instantly claimed range from the prior art range because prior art teaches the same utility over the selected range.
Therefore, at the time the invention was filed, it would have been obvious to one of ordinary skill in the art to combine the process of PORTLAND CEMENT with the urease activity is inhibited using SHAM as taught by MARTIN in order to further limit urease activity from microbes. The references are combinable, because they are in the same technological environment of disinfecting. See MPEP 2141 III (A) and (G).
Regarding the combination of adjusting the pH and adding SHAM, it has been held that “the idea of combining equivalents flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980). MPEP 2144.06.I.
Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over PORTLAND CEMENT (FR 2371399) in view of GREENFIELD (US 3898134), STANFORD (US 3033670), KITSON (US 3240323), and NEWSOME (US 7001512).
Regarding claims 5-7, such technologies regarding the collection of waste matter from mammals is as such known in the art. PORTLAND CEMENT teaches a pigsty or barn (P5/L167; P6/L219; Fig. 1 #1) comprising a split stable floor or slats (Fig. 1 #2) where manure is collected underneath the floor (P5/L167-171; Fig. 1 #3).
KITSON teaches an automatic pit cleaner (title, Figs.) including a continuous scraping conveyor with an inclined conveyor belt (Fig. 8 #85) installed below a slat floor of a barn (Fig. 8 #84; C1/L18-20; C3/L50-75).
NEWSOME teaches a closed loop processing system for waste and crops and that in a typical facility, the animals are grown on slotted concrete floors called "slats". Therein, an upper floor is raised above a concrete subfloor that receives the waste from the animals through the slots in the upper floor (C1/L31-34). NEWSOME further teaches the waste matter is collected (via holding tank, Figs. 2,5 #14) as liquid waste matter drained from a porous conveyor belt having an inclination, which allows drainage of liquid from the solids without particulate transfer therethrough (Fig. 5 #54; C4/L13-17).
Further, the incline angle has not been established to provide any criticality or to provide any unexpected result/benefit over the prior art of record. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. Further, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USP 215 (CCPA 1980).
Therefore, at the time the invention was filed, it would have been obvious to one of ordinary skill in the art to combine/modify the process of PORTLAND CEMENT with an inclined porous conveyor belt under the stable floor as suggested by KITSON and NEWSOME in order to drain the manure and collect the liquid fraction which is urea-rich for the purpose of making a urea-rich animal waste-matter product. The references are combinable, because they are in the same technological environment of treating wastes. See MPEP 2141 III (A) and (G).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over PORTLAND CEMENT (FR 2371399) in view of GREENFIELD (US 3898134), STANFORD (US 3033670), and BOLTON (US 6129893).
Regarding claim 9, PORTLAND CEMENT teaches inhibiting urease activity by adjusting the pH to sterilize the waste matter and devoid urease enzymes produced by microorganisms (abstract; P3/L81-90). PORTLAND CEMENT does not teach the urease activity is inhibited using UV light. However, BOLTON teaches a method for preventing replication in Cryptosporidium parvum using ultraviolet light (title, figs.) and that microorganisms can be inhibited using a continuous UV light with a broadband range of multiple wavelengths 200-300 nm in order to effectively kill or inhibit microorganisms (C2/L26-30,41-42).
Therefore, at the time the invention was filed, it would have been obvious to one of ordinary skill in the art to combine the process of PORTLAND CEMENT with the urease activity is inhibited using UV light as taught by BOLTON in order to further limit urease activity from microbes. The references are combinable, because they are in the same technological environment of disinfecting. See MPEP 2141 III (A) and (G).
Regarding the combination of adjusting the pH and using UV light, it has been held that “the idea of combining equivalents flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980). MPEP 2144.06.I.
Claims 24-26,28 are rejected under 35 U.S.C. 103 as being unpatentable over PORTLAND CEMENT (FR 2371399) in view of GREENFIELD (US 3898134), STANFORD (US 3033670), RAWLUK et. al. “Ammonia volatilization from soils fertilized with urea and varying rates of urease inhibitor NBPT” 2001 and LABCONCO 2012 “A brief introduction to Kjeldahl Nitrogen Determination”.
Regarding claims 24-25,28, PORTLAND CEMENT teaches base treatment of slurry from animal rearing units - for prodn. of fertiliser or animal feed additive (title, Figs. see translation) including a method for preserving nitrogen from a waste matter (e.g. urine; abstract) collected from a mammal (e.g. pig; abstract), the method comprising:
inhibiting urease activity in the waste matter from the mammal by e.g. adjusting the pH of the waste matter to greater than e.g. 11 (abstract), which overlaps the claimed range of greater than 12 and therefore establishes a case of prima facie obviousness. See MPEP 2144.05 I. It would have been obvious to one of ordinary skill in the art to select the instantly claimed range from the prior art range because prior art teaches the same utility over the selected range;
separating (e.g. Fig. 1 #7) the urease-activity inhibited waste matter to obtain a liquid fraction of the waste matter from the mammal, said liquid fraction being a urea rich liquid fraction (e.g. Fig. 1 #8; the liquid urine contains urea; P3/L82; P11/L454-455) which results in at least 70% w/V of the urea in the collected waste matter is retained in the urea-rich liquid fraction of the waste matter (P7/L275-278);
allowing the liquid fraction to settle (e.g. Fig. 1 #13) to provide a supernatant (Fig. 1 #16) and a sediment (Fig. 1 #14; P7/L262-264; P12/L458-460); and,
storing the resulting urea fraction, wherein the resulting urea fraction contains more than 85% of the initial nitrogen in urea (nearly all the nitrogen has been preserved; P7/L275-278).
PORTLAND CEMENT teaches a concentrated liquid fertilizer (P7/L273), but does not teach feeding the supernatant to an evaporating unit.
However, GREENFIELD teaches process and apparatus for recovering clean water and solids from dilute, aqueous, solids containing solutions or dispersions (title, Figs.), which may be a fertilizer product (C4/L40-43) from animal wastes (C4/L39) including subjecting a dilute aqueous solution to an evaporating step (first stage concentrating evaporator, Fig. 1 #16), wherein the evaporating step takes place at a pressure below atmospheric pressure (C7/L9-13). GREENFIELD teaches low-pressure evaporation, which is known to be energy efficient for concentrating aqueous streams (abstract; C1/L58-62).
Therefore, at the time the invention was filed, it would have been obvious to one of ordinary skill in the art to combine/modify the process of PORTLAND CEMENT with an evaporation step of GREENFIELD in order to produce a concentrated liquid urea product economically. The references are combinable, because they are in the same technological environment of treating wastes. See MPEP 2141 III (A) and (G).
Furthermore, as PORTLAND CEMENT is making a concentrated liquid fertilizer (P7/L273), one having ordinary skill in the art would expect the concentration of nitrogen of the concentrated liquid fertilizer to be at least 20 g N/L (determined by using a standard measurement test). STANFORD teaches that it is known and popular in the art to provide for a concentrated aqueous fertilizer solution comprising at least 20% of nitrogen in the form of e.g. urea, which has several advantages such as a high nitrogen content, ease of application, and does not require storage in a pressure vessel (C1/L16-28). See also C2/L11-13 for an example of a liquid fertilizer composition comprising 35.4% urea.
Therefore it is obvious to one having ordinary skill in the art to optimize the evaporating step to provide a urea fraction having a urea concentration of at least 20% g N (in urea)/L for the purpose of providing a concentrated liquid fertilizer with a desired concentration of urea. Note that one may evaporate the solution as much or as little as desired to obtain the required concentration of urea.
PORTLAND CEMENT does not teach adding N-(n-butyl) thiophosphoric triamide (NBPT). However, RAWLUK teaches ammonia volatilization from soils fertilized with urea and varying rates of urease inhibitor NBPT (title) and that ammonia loss was reduced up to 96% by addition of NBPT (abstract). NBPT is a urease inhibitor known in the art.
Therefore, at the time the invention was filed, it would have been obvious to one of ordinary skill in the art to modify the process of PORTLAND CEMENT to add NBPT as taught by RAWLUK in order to further limit urease activity. The references are combinable, because they are in the same technological environment of fertilizer technology. See MPEP 2141 III (A) and (G).
Regarding the combination of adjusting the pH and adding NBPT, it has been held that “the idea of combining equivalents flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980). MPEP 2144.06.I.
Regarding the determining steps, these are standard analytical chemistry steps that is obvious to one having ordinary skill in the art. See also LABCONCO (whole document or particularly P1/first-second paragraphs; P2/second full paragraph and sixth-eight paragraphs).
Therefore, at the time the invention was filed, it would have been obvious to one of ordinary skill in the art to determine the amount of nitrogen (either total, ammonical, or organic as express in urea or all the above) as is readily known in the art. The references are combinable, because they are in the same technological environment of fertilizer technology. See MPEP 2141 III (A) and (G).
Regarding claim 26, GREENFIELD teaches the pressure is about 2 inches Hg (~7 kPa; C8/L13-15), which anticipates the claimed range of between 2-10 kPa.
Telephonic Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIAM A ROYCE whose telephone number is (571)270-0352. The examiner can normally be reached M-F 8-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VICKIE KIM can be reached on (571)272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LIAM A. ROYCE
Primary Examiner
Art Unit 1777



/Liam Royce/           Examiner, Art Unit 1777